Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The amendment filed on 10/30/2020, responding to the Office action mailed on 08/31/2020 has been entered. The present Office action is made with all the suggested amendments being fully considered. Applicant cancelled claim 1-19, 29, and amended claim 20. Accordingly, pending in this application are claims 20-28, and 30-38.  Claims 26-27, 32-38 are withdrawn from consideration

Response to Amendment
Applicant’s amendments to Claims have overcome all claim rejections under 35 U.S.C. 102 and 35 U.S.C. 103 previously set forth in the Non-Final Office action mailed on 08/31/2020. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20-25, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Koseki et al (U.S. 2010/0025709), and further in view of Windisch et al. (US 20140264422)

Regarding claim 20. Koseki et al discloses an optoelectronic component comprising:
a housing (FIG. 1 and 4, item 12, i.e. case) having a cavity (FIG. 4, item 13) and a bottom ([0037], i.e. bottom of the concave portion),
an optoelectronic semiconductor chip (FIG. 4, item 11) arranged on the bottom in the cavity (FIG. 4, item 13), and

wherein a first region (FIG. 4, item 16) of the potting body (FIG. 4, item 16 and 25) has a higher content of filler ([0015], i.e. The first filler and the second filler comprises SiO2 and the sealing material comprises silicone; [0056] i.e. The first sealing material 16 includes the fillers 21, 22 and 23 and the phosphor 24 as the sealing material 16 in the first embodiment. The second sealing material 25 is formed of silicone) than a second region (FIG. 4, item 25) of the potting body (FIG. 4, item 16 and 25), and
the first region (FIG. 4, items 16) of the potting body (FIG. 4, items 16 and 25) adjoins the bottom ([0037], i.e. bottom of the concave portion) of the cavity (FIG. 4, item 13).
Koseki et al fails to explicitly disclose the second region of the potting body has a content of filler of greater than 0 percent by weight to 20 percent by weight. 
However Windisch al teaches the second region of the potting body (FIG. 1, item 3) has a content of filler of greater than 0 percent by weight to 20 percent by weight ([0047], i.e. It is possible for the scattering particles to have an average diameter between 2.5 um and 8.5 um inclusive and to be formed from silicon dioxide.. A weight proportion of the scattering particles in the conversion element 3 is, for example, between 0.5% and 15% inclusive or between 6% and 15% inclusive).
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the optoelectronic component as disclosed in Koseki et al with the second region of the potting body has a content of filler of greater than 0 percent by weight to 

Regarding claim 21. Koseki et al in view of Windisch et al discloses all the limitations of the optoelectronic component according to claim 20 above.
Koseki et al further discloses wherein the potting body comprises an epoxy ([0056], i.e. 16 may be arbitrary and, e.g., a transparent resin Such as epoxy resin).

Regarding claim 22. Koseki et al in view of Windisch et al discloses all the limitations of the optoelectronic component according to claim 20 above.
Koseki et al further discloses wherein the housing comprises a polyphthalamide ([0037], i.e. The case 12 is formed of, e.g., a thermoplastic such as a polyphthalamide (PPA)).

Regarding claim 23. Koseki et al in view of Windisch et al discloses all the limitations of the optoelectronic component according to claim 20 above.
Koseki et al further discloses wherein the housing comprises an embedded leadframe ([0037], i.e. The leads 14, 15 and the case 12 are formed by transfer molding, injection molding etc), and the optoelectronic semiconductor chip (FIG. 4, item 11) is arranged on a portion of the leadframe ([0043], i.e. the LED chip 11 is ) exposed at the bottom of the cavity ([0037], i.e. bottom of the concave portion).

Regarding claim 24. Koseki et al in view of Windisch et al discloses all the limitations of the optoelectronic component according to claim 20 above.
Koseki et al further discloses wherein the filler comprises SiO2 ([0044], i.e. fillers 21, 22 and 23 are of silica (SiO)).

Regarding claim 25. Koseki et al in view of Windisch et al discloses all the limitations of the optoelectronic component according to claim 20 above.
Koseki et al further discloses wherein the optoelectronic semiconductor chip (FIG. 4, item 11) is completely embedded in the first region (FIG. 4, item 16) of the potting body (FIG. 4, item 16 and 25).

Regarding claim 28. Koseki et al in view of Windisch et al discloses all the limitations of the optoelectronic component according to claim 20 above.
Koseki et al further discloses wherein the first region (FIG. 4, item 16) of the potting body (FIG. 4, item 16 and 25) has a content of filler (FIG. 4, items 21, 22 and 23) of 20 percent by weight to 60 percent by weight ([0045], i.e. The first filler 21 is 10 to 30 um in average particle diameter (ds) and included at a rate of 10 to 20% by weight in the sealing material 16. The second filler 22 is 0.1 to 1.0 um in average particle diameter (do) and included at a rate of 5 to 20% by weight in the sealing material 16. .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gaska et al. (US 20170104140 A1) in view of Windisch et al. (US 20140264422).

Regarding claim 20. Gaska et al discloses an optoelectronic component (fig. 4) comprising:
a housing (fig. 4, [0048]; housing has been interpreted as the formed by the encapsulant 20F; hereinafter “House”) having a cavity (inner space occupied by the matrix materials 24 and fillers 26, [0041]. Hereinafter “CVT”) and a bottom (e.g. bottom of the lower matrix material 24; [0041]),
an optoelectronic semiconductor chip (FIG. 4, item 12) (¶ 0033) arranged on the bottom in the cavity, and a potting body (24, 24) arranged in the cavity (“CVT”),
wherein a first region of the potting body (fig. 4; lower 24 and 26) has a higher content of filler (26) than a second region of the potting body (fig. 4; upper 24 and 26) (“the filler material 26 is shown having a non-uniform distribution over a distance from the surface of the ultraviolet device 12 to an external surface of the encapsulant 20F”; ¶ [0048]), and
the first region of the potting body (fig. 4; lower 24 and 26) adjoins the bottom of the cavity (“CVT”).


In the same field of endeavor, Windisch et al discloses an optoelectronic component (fig. 1) wherein the potting body (3) has a content of filler of greater than 0 percent by weight to 20 percent by weight ([0047]; “It is possible for the scattering particles to have an average diameter between 2.5 um and 8.5 um inclusive and to be formed from silicon dioxide”, “A weight proportion of the scattering particles in the conversion element 3 is, for example, between 0.5% and 15% inclusive or between 6% and 15% inclusive”).
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the optoelectronic component as disclosed in Gaska et al with the second region of the potting body has a content of filler of greater than 0 percent by weight to 20 percent by weight as disclosed by Windisch et al, in order to produce the light light-scattering effect (Windisch et al [0014, 0009]).

Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over  Koseki et al (U.S. 2010/0025709) and Windisch et al. (US 20140264422) as applied to claim 1 above, and further in view of Jaeger et al (U.S. 2013/0092966).

Regarding claim 30. Koseki et al in view of Windisch et al discloses all the limitations of the optoelectronic component according to claim 20 above.

Koseki et al fails to explicitly disclose a coefficient of thermal expansion of the first region differs from a coefficient of thermal expansion of the second region.
However, Jaeger et al teaches a coefficient of thermal expansion of the first region differs from a coefficient of thermal expansion of the second region ([0068], i.e. the component 10 comprises a three-part layer structure containing the housing 1, the casting compound 3 and the cover layer 6. In this way, the thermal expansion coefficient can advantageously be increased stepwise from component to component).
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the optoelectronic component as disclosed in Koseki et al with the coefficient of thermal expansion of the first region differs from a coefficient of thermal expansion of the second region as disclosed by Jaeger et al.  The use of the thermal expansion coefficient can advantageously be increased stepwise from component to component in Jaeger et al provides for optoelectronic component which has reduced degradation of the housing material and therefore an increased lifetime (Jaeger et al, [0006]).
Examiner makes note that the coefficient of thermal expansion of silicon dioxide is well known, therefore the first region with silicone and silicon dioxide will inherently 
“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). >In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that “just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel.”

Regarding claim 31. Koseki et al in view of Windisch et al and Jaejer et al discloses all the limitations of the optoelectronic component according to claim 30 above.
Koseki et al fails to explicitly disclose wherein the coefficient of thermal expansion of the first region of the potting body lies closer to a coefficient of thermal expansion of the housing than the coefficient of thermal expansion of the second region of the potting body.

It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the optoelectronic component as disclosed in Koseki et al with the wherein the coefficient of thermal expansion of the first region of the potting body lies closer to a coefficient of thermal expansion of the housing than the coefficient of thermal expansion of the second region of the potting body as disclosed by Jaeger et al.  The use of the thermal expansion coefficient can advantageously be increased stepwise from component to component, and the housing material consisting of epoxide has a low thermal expansion coefficient in Jaeger et al provides for optoelectronic component which has reduced degradation of the housing material and therefore an increased lifetime (Jaeger et al, [0006]).
Furthermore, applicant’s own disclosure states The fact that the first region of the potting body of the optoelectronic component has a higher content of filler than the second region of the potting body means that the first region of the potting body can have a coefficient of thermal expansion closer to a coefficient of thermal expansion of the housing than a coefficient of thermal expansion of the second region of the potting body.

As such, Koseki et al teaches first region (FIG. 4, item 16) of the potting body (FIG. 4, item 16 and 25) has a higher content of filler ([0015], i.e. The first filler and the second filler comprises SiO2 the sealing material comprises silicone; [0056] i.e. The first sealing material 16 includes the fillers 21, 22 and 23 and the phosphor 24 as the sealing material 16 in the first embodiment. The second sealing material 25 is formed of silicone) than a second region (FIG. 4, item 25) of the potting body (FIG. 4, item 16 and 25),
Furthermore, Applicant discloses wherein the potting body comprises an epoxy, wherein the housing comprises a polyphthalamide, wherein the filler comprises SiO2, and wherein the first region of the potting body has a content of filler of 20 percent by weight to 60 percent by weight
However, Koseki also discloses wherein the potting body comprises an epoxy ([0056], i.e. 16 may be arbitrary and, e.g., a transparent resin Such as epoxy resin), wherein the housing comprises a polyphthalamide ([0037], i.e. The case 12 is formed of, e.g., a thermoplastic such as a polyphthalamide (PPA)), wherein the filler comprises SiO2 ([0044], i.e. fillers 21, 22 and 23 are of silica (SiO)), and wherein the first region (FIG. 4, item 16) of the potting body (FIG. 4, item 16 and 25) has a content of filler (FIG. 
As such, Koseki would inherently teach wherein the coefficient of thermal expansion of the first region of the potting body lies closer to a coefficient of thermal expansion of the housing than the coefficient of thermal expansion of the second region of the potting body as applicant has not claimed any limitations that does no read on the prior art.
“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). >In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that “just as the discovery of properties of a 

Response to Arguments
Applicant's arguments filed October 30, 2020 have been fully considered but they are not persuasive.
Regarding claim 20.  Applicant argues:
Claims 20-25, 28 and 29 stand rejected under 35 USC §102 as being anticipated by Koseki. The Applicant first notes that the rejection is technically moot with respect to claim 29. The Applicant will, nonetheless, address the rejection in the context of Claim 29 since selected subject matter from that cancelled claim has been added to Claim 20. The Applicant, nonetheless, respectfully submits that Koseki fails to explicitly or implicitly disclose the subject matter of Claims 20-25 and 28. 
The Applicant notes with appreciation the Examiner's helpful comments with respect to the disclosure of Koseki in the context of Claim 29, wherein the comments rely on Fig. 4 of Koseki and note that the content of filler is 0% as described in para. [0056] of Koseki. Indeed, the Applicant agrees that the second sealing material 25 shown in Fig. 4 of Koseki does not comprise any filler. However, that disclosure is sharply contrasted to Claim 20 that recites that filler must be present in the second region of the potting body inasmuch as the content of filler is greater than 0% by weight. In other words, there is no filler in Koseki while filler is, in fact, present in Claim 20. Hence, the Applicant respectfully submits that Koseki fails to explicitly or implicitly disclose the subject matter of Claims 20-25 and 28. Withdrawal of the rejection is respectfully requested.

	Applicant appears to be arguing that claim 29 has been brought into claim 20.
However, applicant’s amended claim 20 is narrower than claim 29 into claim 20.
	Applicant’s arguments are not persuasive.

	Applicant further argues that Koseki fails to disclose the content filler is greater than 0% by weight.
	However Windisch et al teaches applicant’s amended claim limitation.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Applicant’s arguments are not persuasive.
	Applicant’s further arguments are not persuasive for the reasons given above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Brunner et al (U.S. 2009/0261365) - Brunner et al teaches the second region of the potting body (FIG. 12, item 5) has a content of filler (FIG. 12, item 6) of greater than 0 percent by weight to 20 percent by weight ([0049], i.e. particles 6 are mixed into the potting composition for example with a concentration of at most 0.01% by weight, which corresponds to approximately 0.03% by volume).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E BAUMAN whose telephone number is (469)295-9045.  The examiner can normally be reached on M-F, 9-5 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/S.E.B./Examiner, Art Unit 2815                                                                                                                                                                                                        
/NILUFA RAHIM/Primary Examiner, Art Unit 2893